Citation Nr: 0314584	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of acromioclavicular separation, right 
shoulder, with chronic pain.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from November 1977 to April 1979, 
from October 1984 to June 1986, and from July 1986 to 
September 1992.  


This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
a right shoulder disability and assigned an initial 10 
percent evaluation for that disability.  By a decision issued 
in February 2001, the Board denied an evaluation in excess of 
10 percent for the veteran's right shoulder disability.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In November 
2002, a Joint Motion For Remand and to Stay Proceedings was 
submitted to the Court.  By an Order issued in November 2002, 
the motion for remand was granted.  The claims file has been 
returned to the Board on Remand from the Court.


REMAND

In a June 2003 statement, the veteran's representative 
requested that the veteran's case be remanded to the RO.  The 
Board agrees that remand to the RO is consistent with the 
November 2002 Joint Motion For Remand and the Court's 
November 2002 Order.  The Joint Motion and Order direct that 
the evidence related to the veteran's service-connected right 
shoulder disability be reviewed as a whole and directs that 
an initial evaluation(s) be assigned for that disability 
consistent with Fenderson v. West, 12 Vet. App. 119 (1999).  
In this regard, the Joint Motion directed that the veteran be 
afforded reexamination of the left (sic) shoulder.  

In addition, the Joint Remand noted that the Board's Remand 
to the RO should direct that a statement of the case (SOC) be 
issued to address the veteran's disagreement with a July 1996 
rating decision which denied service connection for a neck 
disorder.  As the veteran timely expressed disagreement with 
the RO's denial of service connection for a neck disorder, it 
was the RO's duty to issue a SOC on that issue.  38 U.S.C.A. 
§ 7105(d).  The Board must remand this matter for issuance of 
a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that its February 2001 decision addressed 
adjudication of the veteran's claim in light of enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  However, under the recent 
decision of the U.S. Circuit Court of Appeals for the Federal 
Circuit (Federal Court) in Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003), the RO must afford the veteran 
due process of law as determined by the Court's decision, 
including advising the veteran of the provisions of the VCAA, 
his right to submit evidence consistent with those 
provisions, and the time period within which he may submit or 
identify such evidence.  

Under the circumstances described above, the appeal is 
Remanded for the following action:

1.  The RO should advise the veteran of 
the enactment of the VCAA, his 
responsibilities under the Act, and VA's 
duties and responsibilities under the 
Act.  The RO should advise the veteran of 
the period of time within which he may 
timely respond by submitting or 
identifying evidence, which might 
substantiate his claims.

2.  The RO should advise the veteran of 
the evidence needed to substantiate the 
claim for an increased initial evaluation 
for right shoulder disability, and the 
time period in which he may submit such 
evidence of entitlement to an increased 
initial evaluation, including the 
schedular criteria for each potentially 
applicable diagnostic code.

3.  The RO should afford the veteran an 
opportunity to identify any additional 
evidence from March 1996 to the present 
which might substantiate the claim for an 
increased evaluation for the right 
shoulder disability.  

The RO should ask the veteran if he has 
been treated for his right shoulder 
disability at any VA facility since his 
VA examination at the Dayton, Ohio VA 
Medical Center in February 2000, and 
should obtain any identified VA clinical 
records. 

The RO should ask the veteran to identify 
any non-VA treatment of the right 
shoulder since February 2000 and should 
obtain the identified records.  

4.  The RO should afford the veteran an 
opportunity to submit or identify 
alternative types of evidence to show the 
disabling effects of his right shoulder 
disability, including statements from 
former employers, supervisors, co-
workers, or acquaintances, written 
opinions from physicians or other health 
care providers, and the like.

5.  The RO should afford the veteran 
another examination of the service-
connected right shoulder disability to 
determine the nature and extent of the 
veteran's right shoulder disability, to 
include the veteran's contention that 
there is bone proliferation, lengthening 
or tear of tendons or ligaments, and a 
rotator cuff tear.  All tests indicated, 
to include X-rays, are to be conducted.  
The claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination, for proper review of 
the medical history, and the examiner 
must indicate in the examination report 
that he or she has examined pertinent 
documents in the claims folder.  

The right shoulder should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
of the shoulder.  Additionally, the 
examiner should be requested to determine 
whether the veteran's right shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  38 C.F.R. §§ 4.40, 4.45 
(consideration consistent with DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995)).  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when each 
shoulder is used repeatedly over a period 
of time.  A complete rationale for any 
opinion expressed should be included in 
the examination report, which should be 
associated with the claims folder.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion. 

6.  After the development above has been 
completed, the RO should determine 
whether additional development is 
warranted.    

7.  The RO should then readjudicate the 
veteran's claim for an increased initial 
evaluation for right shoulder disability.  
If any decision remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded time for response.

8.  The RO should issue a SOC regarding 
the veteran's disagreement with the 
denial of service connection for a neck 
disorder, and should specifically advise 
the veteran of the evidence needed to 
substantiate the claim and the time 
period in which he may submit such 
evidence; the RO should also advise the 
veteran of the time period in which he 
may submit a timely substantive appeal, 
and should advise the veteran as to the 
date on which the period for appeal ends.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


